Exhibit 10.2

 
H2Diesel, Inc.
20283 State Road 7, Suite 40
Boca Raton, Florida 33498


September 11, 2006


Mr. Ferdinando Petrucci
Via Stazione, 133A
Arce [Frosinone], Italy



 
Re:
Exclusive License Agreement dated March 20, 2006 (the “License Agreement”),
between Ferdinano Petrucci and H2Diesel, Inc. (“H2”)



Dear Ferdinando:


To memorialize our recent discussions, please acknowledge your agreement that
the License Agreement is amended to extend each of the following deadlines to
December 31, 2006, by executing this letter in the space provided below:



(1)   the date of payment of $1 million required by Section 1.b.(i)B of the
License Agreement;

 

(2)  
the expiration of the exercise period for H2’s option to acquire exclusive
licensing rights in South America under Section 1.c. of the License Agreement;
and




(3)  
the date by which H2 must use reasonable efforts to cause a registration
statement to be filed with the Securities and Exchange Commission under Section
2.d. of the License Agreement.



In consideration of the foregoing, H2 hereby agrees that the right of first
offer under Section 1.d of the License Agreement shall not apply to any rights
with respect to the Product (as defined in the License Agreement) in or with
respect to the country of Romania.


Kindest regards,


H2 Diesel, Inc.


By:___/s/ Lee S. Rosen
 Lee S. Rosen
 Chief Executive Officer






Acknowledged and agreed to this 11th day of September, 2006:




/s/ Ferdinando Petrucci
Ferdinando Petrucci